 

13

14

15

16

17

18

19

20

2]

22

23

24

25

 

 

Case 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.1 Page 1 of 2]

 

 

 

 

 

Anton Ewing (not an attorney) Fl LED

3077 Clairemont Drive #372

San Diego, CA 92117 Jun 03 2019

anton@antonewing.com.

(619)719-9640 SOUTHERN DISTRICT OF CALIFORNIA
BY sf Melissa DEPUTY

 

 

 

Plaintiff in propria persona

THE UNITED STATES FEDERAL DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

Anton Ewing, an individual, Civil Case No.: “19CV1031 DMS NLS

 

Plaintiff, COMPLAINT

V5.

TCPA 47 USC §227(b
JS Holdings, LLC, a California limited 47 USC §227(b)(1)(A)
liability company TCPA 47 USC §227(c)(5)

Defendant.

)

Plaintiff Anton Ewing (‘Plaintiff’), complains against Defendant JS

 

Holdings, LLC, a California limited liability company (“JS HOLDINGS”) and

alleges as follows:

I. INTRODUCTION

1. Plaintiff is not an attorney. Plaintiff is not a lawyer. Plaintiff is nota

PLAINTIFF’S ENITIAL COMPLAINT - 1

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.2 Page 2 of 21

member of any State Bar. See attached order from 18-cv-1455-LAB from the
Honorable Chief Judge Larry A. Burns.

2. Isai Villagicencio (“Villagicencio”) is an employee of JS Holdings, LLC
who calls himself a “Funding Specialist.”

3. JS Holdings, LLC owns a fictitious business name in California called Elite
Funding US with a registration number of 350241 that was issued on or about May
23, 2017 in San Diego county.

4. JS Holdings, LLC was formed in California on May 15, 2017 with its
headquarters at 600 B Street, Suite 300, San Diego, California 92101 and it is
owned and operated by Johanna Silva.

5. Johanna Silva provided Villagicencio with Plaintiffs phone number.

6. Johanna Silva instructed Villagicencio on how to telemarket Plaintiff.

7. Johanna Silva ordered and conspired with Villagicencio to violate 47 USC
§501.

8. On May 29, 2019, Villagicencio admitted on the telephone that he used an
automatic telephone dialing system on his computer to dial Plaintiffs cell phone,
619-719-9640, from his phone number 844-223-4716. However, before that call,
there was a distinct bubble popping sound at the very beginning of the first call
from what sounded like a call center in India. Villagicencio knew Plaintiff's name

and email address. Villagicencio said he used “FundBox” to fund his loans that he

PLAINTIFF'S INITIAL COMPLAINT - 2

 

 

 
 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.3 Page 3 of 21

was selling. Villagicencio admitted that he was recording the call at the end and
not at the beginning.

9. Villagicencio sent an email to Plaintiff from
isai.villagicencio@elitefundingus.com. Villagicencio stated his direct phone was
844-223-4716.

10. Local Rule 83.4 regarding civility and its prohibition against attorneys
making derogatory statements about Plaintiff that disparages the intelligence,
ethics, morals, integrity or behavior of Plaintiff Ewing, applies to Defendant’s
attorney.

11. Local Rule 83.4 can be found at:
https://www.casd.uscourts.gov/_assets/pdf/rules/Local%20Rules.pdf

12, Defendant’s attorney has read Local Rule 83.4 and agrees to not harass,
intimidate, or disparage Ewing.

13. Defendant’s attorney is subject to and bound by California Business &
Professions Code section 6128 regarding criminal deceit by an attorney.

14. Defendant’s attorney agrees to not commit criminal deceit in his dealings
with Plaintiff.

15. IfDefendant’s attorney makes any derogatory remarks in his pleadings
toward Plaintiff, then Plaintiff will file a State Bar complaint, move for Rule 11

sanctions and will ask the Court to refer said attorney to the Federal Bar standing

PLAINTIFF'S INITIAL COMPLAINT - 3

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.4 Page 4 of 21

committee on discipline. See General Order 708 adopted 4/12/2019

16. JS HOLDINGS began harassing Plaintiff on or about May 29, 2019.
Plaintiff was stern with Defendant back on May 29, 2019 and was very clear about
never telemarketing him ever again. Since Defendant did not cease and desist, this
lawsuit resulted.

17. After the May 29, 2019 call, Plaintiff received an email from Villagicencio
using the elitefundingus.com domain.

18. The May 29, 2019 calls were not the first calls. Plaintiff knows this because
of what the employee on the other end of the phone was stating. Defendant’s
statements showed that Defendant must have called prior, or must have paid and
hired and controlled some other contracted agent of theirs to call Plaintiff
previously. When Villagicencio called, he stated Plaintiffs name (or rather the
name that Plaintiff gives to telemarketers when they call).

19. Often telemarketers higher controlled third parties to do their initial illegal
calling in violation of the TCPA. The initial lead source always plays coy and will
not divulge who they are or who they are working for. That in and of itself is a
violation of the FCC’s Telemarketing Sales Rule and actionable under 47 USC
§227(c)(5). The only way that Plaintiff can find out who the TCPA violator is, is
to fain interest and “play along” on the call as the telemarketer reads the script and

illegally records the responses so they can sell the lead to Defendant JS Holdings.

PLAINTIFF’S INITIAL COMPLAINT -4

 

 

 
 

10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

 

Case 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.5 Page 5 of 21

20. The volume of illegal telemarketing calls in this country is skyrocketing.
Something must be done. Plaintiff is doing something about it.

21. The Honorable District Judge Chad F. Kenney stated on May 1, 2019 in case
number 18-cv-02071, Shelton vs. Fast Advance Funding, LLC: “Well, the only

way this, this act is going to get any teeth in it at all is through a serial litigant.”
22. Judge Kenney was referring to the TCPA when he made this above
statement on the record. See attached.

23. Defendant directly called Plaintiff on his DNC registered cell phone in
violation of the TCPA.

24. The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
alia, illegal telemarketing to Plaintiff's DNC registered cellular phone through the
use of an ATDS is expressly alleged against Defendant JS Holdings, LLC

25. JS Holdings, LLC has been illegally calling Mr. Ewing, without his consent,
with autodialed and prerecorded calls (“robocalls”) as well as “live-transfer” calls
using an ATDS. Mr. Ewing brings this action under the Telephone Consumer
Protection Act, 47 U.S.C. § 227 (“TCPA”), in hopes that an injunction and
damages will encourage JS Holdings, LLC, to change their ways. To be clear,
Plaintiff is suing JS Holdings for the directly dialed calls. There were other calls
through lead generators but this lawsuit is for the direct autodialed calls as well.

26, The Defendant will hand over the lead source in discovery.

PLAINTIFF'S INITIAL COMPLAINT - 5

 

 
 

10

li

i2

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.6 Page 6 of 21

27. Defendant JS Holdings, LLC paid Villagicencio to make the above stated
illegal calls to Plaintiff.

Ii. PARTIES
28. Plaintiff Anton Ewing is a citizen of California who resides in California, in
this District. Plaintiff is a person as defined by the TCPA.
29. Defendant JS Holdings, LLC, is a California limited liability company with
its corporate office in San Diego, California, and is lawfully registered to do
business in California but it does not hold a CFL or Real Estate Broker license.
30. JS Holdings is not licensed to sell loans of any kind in California and —
therefore the selling and/or brokering of loans to Plaintiff was in and of itself an
illegal act.
31. Any persons that sells or brokers loans in California must have either a
California Finance Lender license from the Department of Business Oversight or a
Real Estate Broker license from the California Department of Real Estate.
32. JS Holdings, LLC, dba Elite Funding US does not hold either of the above
said lending licenses.
33. JS HOLDINGS is managed by Johanna Silva.
34. Johanna Silva is the sole member and owner of JS Holdings, LLC and its
CEO.

35. Villagicencio called Plaintiff through an auto dialing system without

PLAINTIFF'S INITIAL COMPLAINT - 6

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.7 Page 7 of 21

permission.
36. Villagicencio did not have permission or consent to call or text Plaintiff.

Il. JURISDICTION AND VENUE
37. This Court has federal-question subject matter jurisdiction over the
Plaintiff's TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).
38. This Court has personal jurisdiction over JS Holdings, LLC because a
substantial part of the wrongful acts alleged in this Complaint were committed in
California. For example, JS Holdings, LLC made illegal telemarketing robocalls to
Mr. Ewing, while he was in California. JS Holdings, LLC has also subjected
themselves to personal jurisdiction in California because they are running and
abetting said criminal operation. It is a crime to violate 47 USC §501 by violating
47 USC §227(b). JS Holdings, LLC through their dba’s and agents, initiated the
primary telemarketing calls to Plaintiff and then sold, transferred and provided the
lead to JS Holdings, LLC marketers and others within the organization in a
knowingly illegal manner.
39. Plaintiff was called on cell phone of 619-719-9640 by JS Holdings, LLC.
Plaintiff was called multiple times beginning on or about May 29, 2019, from 844-
223-4716, a number owned, used and controlled by JS Holdings, LLC and its

agents, with a prerecorded message which then transferred to a live human. The

PLAINTIFF’S INITIAL COMPLAINT - 7

 

 

 
 

10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.8 Page 8 of 21

initial part of the call was a pre-recorded message. After many personal questions
were asked and answered, the call was transferred to another JS Holdings, LLC
person who repeated the same questions. Defendant’s employee asked if Plaintiff
was interested in merchant cash advances or business loans.
40. Plaintiff has expressly stated exactly what phone number Defendant used to
call Plaintiff, as well as an exact date of one of the calls, to which number the calls
were made, what was said on the cali and that the call was made with an ATDS
and prerecorded message. All of this meets the particularity requirements for a
cause of action.
41. Plaintiff's phone number is not a business phone.
42. Plaintiffs phone is registered on www.donotcall.gov and was done so more
than 31 days prior to the first call.

IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227
43. The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(b). 47 U.S.C. § 227(b)(3).
44, The TCPA makes it unlawful to make telemarketing solicitations to
telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
C.F.R. § 64.1200(c)(2).
45. The TCPA provides a private cause of action to persons who receive calls in

violation of § 227(c). 47 U.S.C. § 227(c)(5).

PLAINTIFF'S INITIAL COMPLAINT - 8

 

 

 
 

10

11

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

Case 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.9 Page 9 of 21

46. Plaintiff Ewing alleges that Defendant JS Holdings, LLC placed repeated
automated telephone calls to Plaintiff Ewing’s cell phone (619-719-9640) from
their phones and that the calls exhibited signs of being made with an Automated
Telephone Dialing System, including repeated telemarketing calls to Plaintiff
Ewing within a period of time from December 2018 to June 3, 2019 and the
presence of a pause or click (which is proven by the recording), which is
commonly associated with an Automated Telephone Dialing System (ATDS).
Those allegations are true and are sufficient to establish the elements of a TCPA
claim. There was a long delay when the calls connected every time and Plaintiff
heard a bubble popping sound right before the prerecorded message started.

V. STANDING

47. The court must evaluate lack of statutory standing under the Rule 12(b)(6)
standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
because Plaintiff is proceeding pro se, his complaint “must be held to less stringent
standards than formal pleadings drafted by lawyers” and must be “liberally
construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
standard for pro se complaints post-Twombly). The Ninth Circuit has concluded
that the court's treatment of pro se filings after Twombly and Iqbal remain the same
and pro se pleadings must continue to be liberally construed. Hebbe v. Pliler, 627

F.3d 338, 342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42

PLAINTIFF'S INITIAL COMPLAINT -9

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

=

fase 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.10 Page 10 of 2

 

 

(7th Cir. 2010); Bustos v. Martini Club Inc,, 599 F.3d 458, 461-62 (Sth Cir. 2010);
Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
Twombly and Iqbal, “we remain obligated to construe a pro se complaint
liberally”).

48. Standing is proper under Article III of the Constitution of the United States
of America because Plaintiffs claims state:

A. A valid injury in fact;

B. which is traceable to the conduct of Defendant;

C. and is likely to be redressed by a favorable judicial decision. See,
Spokeo, Inc. v. Robins, 578 U.S.___ (2016) at 6, and Lujan v. Defenders
of WildLife, 504 U.S. 555 at 560. In order to meet the standard laid out in
Spokeo and Lujan, Plaintiffs must clearly allege facts demonstrating all
three prongs above.

The “Injury in Fact” Prong

49, Plaintiffs injury in fact, must be both “concrete” and “particularized” in
order to satisfy the requirements of Article III of the Constitution, as laid out in
Spokeo (Id.). For an injury to be “concrete,” it must be a de facto injury, meaning
that it actually exists. In the present case, Plaintiff was called on his cellular phone
at least five times by Defendant. In fact, Plaintiff expressly informed Defendant to

cease and desist from all future telemarketing on the very first call. Such calls are

PLAINTIFF’S INITIAL COMPLAINT - 10

-e

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Hase 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.11 Page 11 of 2

a nuisance, an invasion of privacy, and an expense to Plaintiff in multiple ways.
Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
Defendant’s invasion of Plaintiff's right to privacy is further exacerbated by the
fact that Plaintiffs phone number, at all times relevant to this litigation, was on the
National Do-Not-Call Registry ( hereinafter, “DNC Registry”). As well, Plaintiff
had no prior business relationship with Defendant prior to receiving the seriously
harassing and annoying calls by JS Holdings, LLC Ali of Plaintiffs injuries are
concrete and de facto. For an injury to be “particularized” means that the injury
must “affect the plaintiff in a personal and individual way.” Spokeo, Inc. y. Robins,
135 8.Ct. 1540, 578 U.S. _ (2016) at 14. In the instant case, it was Plaintiff's
phone that was called and it was Plaintiff who answered the calls. It was
Plaintiff's personal privacy and peace that was invaded by Defendant’s persistent
phone calls using an ATDS and a pre-recoded message, despite Plaintiff having no
prior business relationship with Defendant and Plaintiffs attempt to avoid the
damage by registering his number on the DNC Registry.

The “Traceable to the Conduct of Defendant” Prong

50. The second prong required to establish standing at the pleadings phase is
that Plaintiff must allege facts to show that their injury is traceable to the conduct
of Defendant. In the instant case, this prong is met by the fact that the calls to

Plaintiff's cellular phone and home phone (land line) were placed either by

PLAINTIFF’S INITIAL COMPLAINT - 11

 

 

 
 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

7

 

 

ase 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.12 Page 12 of 2

Defendant directly, or by Defendant’s agent at the express direction and control of
Defendant. See Jones v. Royal Admin. Servs., 866 F.3d 1100 (9th Cir. 2017) ten
factor test from the 9" Circuit and Civil code §2307.

The “Injury is Likely to be Redressed by a Favorable Judicial Opinion”
Prong

51. The third prong to establish standing at the pleadings phase requires Plaintiff
to allege facts to show that the injury is likely to be redressed by a favorable
judicial opinion. In the present case, Plaintiff's Prayers for Relief includes a
request for damages for each call made by Defendant, as authorized by statute in
47 U.S.C. § 227. The statutory damages were set by Congress and specifically
redress the financial damages suffered by Plaintiff. Furthermore, Plaintiffs
Prayers for Relief request injunctive relief to restrain Defendant from the alleged
abusive practices in the future. The award of monetary damages and the order for
injunctive relief redress the injuries of the past and prevent further injury in the
future. Because all standing requirements of Article LI] of the U.S. Constitution
have been met, as laid out in Spokeo, Inc. v. Robins,578 U.S.__ (2016), Plaintiff
has standing to sue Defendant on the stated claims.

52. “.,.[C]ourts in the Ninth Circuit have held that “allegations of nuisance and
invasions of privacy in TCPA actions are concrete" injuries that establish standing.

See Mbazomo y. ETourandtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS

PLAINTIFF'S INITIAL COMPLAINT - 12

—

 

 
 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

—~

ase 3:19-cv-01031-DMS-AHG Document 1 Filed 06/03/19 PagelD.13 Page 13 of 2

170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). In Mbazamo, the court
held that a violation of the TCPA represents a concrete injury because "[t]he
history of sustaining claims against both unwelcome intrusion into a plaintiff's
seclusion and unceasing debt-collector harassment are squarely 'harm[s] that [have]
traditionally been regarded as providing a basis for a lawsuit.'"" Mbazomo, 2016
U.S. Dist. LEXIS 170186, 2016 WL 7165693, at *2 (quoting Spokeo, 136 S.Ct. at
1549-50). The court declined to follow Romero, explaining that Romero
"improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a)....A
plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged
harms suffered." Id. Messerlian v. Rentokil N. Am., Inc. (C.D.Cal. Dec. 15, 2016,
No. CV 16-6941-GW (GJSx)) 2016 U.S.Dist. LEXIS 175224, at *7-8.

53. “To establish injury in fact, a plaintiff must show that he or she suffered ‘an
invasion of a legally protected interest’ that is ‘concrete and particularized’ and
‘actual or imminent, not conjectural or hypothetical.’” Spokeo. at 1548 (quoting
Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
distinct from particularization. fd. An injury is “particularized” if it affects “the
plaintiff in a personal and individual way.” Jd. In addition, for an injury to be
“concrete”, it must be “de facto,” meaning that it is “real” and not “abstract.” Id.
However, an injury need not be “tangible” in order to be “concrete,” and intangible

injuries may constitute injury in fact. Jd. at 1549. In order to determine whether an

PLAINTIFF'S INITIAL COMPLAINT - 13

 

 

 

 
 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ase 3:19-cv-01031-DMS-AHG Documenti1 Filed 06/03/19 PagelD.14 Page 14 of 2

=

 

 

 

intangible harm constitutes injury in fact, Spokeo provided two factors to be
considered: “history and the judgment of Congress.” Jd. at 1549. Specifically, “(1)
whether the statutory violation bears a ‘close relationship to a harm that has
traditionally been regarded as providing a basis for a lawsuit in English or
American courts,’ and (2) congressional judgment in establishing the statutory
right, including whether the statutory right is substantive or procedural.” Matera v.
Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
Spokeo also held that “the violation of a procedural right granted by statute can be
sufficient in some circumstances to constitute injury in fact.” Spokeo, 136 S. Ct. at
1549. In such a case, a plaintiff “need not allege any additional harm beyond the
one [the legislature] has identified.” Id.

54. Here, Plaintiff alleges that Defendant JS Holdings, LLC contacted him using
a "telephone dialing system." This is insufficient standing alone, but as in
Charkchyan and Kramer, Plaintiff alleges sufficient additional facts. First, each of
the calls are available to the Court as audio recordings of the robotic voice message
that initiated the calls, Second, the calls are impersonal advertisements: they do not
address Plaintiff personally and they advertise Defendant JS Holding’s product.
Third, Plaintiff declares that he has never heard of Defendant JS Holdings, visited
any location operated by said Defendant prior to the harassing and annoying calls,

nor provided his cellular telephone numbers to said Defendant or consented to

PLAINTIFF’S INITIAL COMPLAINT - 14

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

7

Hase 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.15 Page 15 of 2

 

 

 

Fe

receive calls from Defendant. Plaintiff also has had no prior business relationship
with Defendant. Plaintiff had no reason to be in contact with Defendant JS
Holdings nor has he ever purchased any kind of product or service. Plaintiff's
allegations are sufficient to establish that Defendant used ATDS in sending their
prerecorded solicitation messages. Plaintiff does not own video or drone business
and therefore could not possibly purchase loan services from Defendant.
55. In Plaintiff's case, the allegations establish that he did not give prior express
consent. He declared that he was “the regular user and subscriber to the cellular
telephone number at issue.” He also declared that he has "never heard of
[Defendant], visited any location operated by [Defendant], provided [his] cellular
telephone number to [Defendant] or consented to receive text messages from
[Defendant]." As in Charkchyan, these allegations are sufficient to support
Plaintiff's claims that he did not give prior express consent authorizing Defendant
to send the prerecorded messages.

VI. FACTUAL ALLEGATIONS
A. JS Holdings, LLC
56. One of JS Holdings, LLC’s strategies for marketing its services is placing
telemarketing robocalls to those who have not consented to receive such

solicitations, including Plaintiff.

PLAINTIFF’S INITIAL COMPLAINT - 15

 

 
16
I
12
13
14
15
16
17
18
19
20
21
22
23
24

25

a

frase 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.16 Page 16 of 2

 

 

 

a

57. JS Holdings, LLC uses equipment that has the capacity to store or produce
random or sequential telephone numbers to be called and that includes autodialers
and predictive dialers (each an “automatic telephone dialing system” or “ATDS”).
58. JS Holdings, LLC sent Plaintiff an email containing a link to an application.
On said application it “Business Financial Services, Inc., DBA BFS Capital” as the
entity listed thereon.
B. Plaintiff
59. _ Plaintiff Anton Ewing is, and at all times mentioned herein was, a “person”
as defined by 47 U.S.C. § 153(39),. |
C. Telephone number 619-719-9640
60. A phone number beginning 619-719-9640 is registered to Mr. Ewing.
61. 619-719-9640 is on the National Do Not Call Registry.
62. Mr. Ewing answers calls made to 619-719-9640.
63. Mr. Ewing pays the phone bills for 619-719-9640.
VIE FIRST CLAIM FOR RELIEF

(Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))
64. Plaintiff realleges and incorporates by reference each and every allegation
set forth in the preceding paragraphs.
65. The foregoing acts and omissions of JS Holdings, LLC and/or its affiliates or

agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by

PLAINTIFF’S INITIAL COMPLAINT - 16

 

 
10

Il

F2

13

14

i5

16

17

18

19

20

21

22

23

24

25

em

frase 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.17 Page 17 of 2{L

 

 

 

making non-emergency telemarketing robocalls to the cellular telephone number of
Plaintiff without prior express written consent.
66. The defendant in this matter is vicariously liable for the acts and actions of
the lead source under the Gomez case from the US Supreme Court handed down on
January 20, 2016. Discovery will reveal the name of the lead agent. JS Holdings,
LLC controlled the lead agent and had actual knowledge of the TCPA violations.
67. Plaintiff is entitled to an award of at least $500 in damages for each such
violation. 47 U.S.C. § 227(b)(3)\(B).
68. Plaintiff is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227(b)(3).
69. Plaintiff also seeks a permanent injunction prohibiting JS Holdings, LLC
and its affiliates and agents from making non-emergency telemarketing robocalls
to cellular telephone numbers without prior express written consent of the called
party.
VII. SECOND CLAIM FOR RELIEF
(Non-Emergency Robocalls to Telephones, 47 U.S.C. § 227(b)(1)(B))

70. Mr. Ewing realleges and incorporates by reference each and every allegation
set forth in the preceding paragraphs.
71. The foregoing acts and omissions of JS Holdings, LLC and/or its affiliates on

agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(B), by

PLAINTIFF’S INITIAL COMPLAINT - 17

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

7

 

 

 

re

ase 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.18 Page 18 of 2

making non-emergency prerecorded telemarketing calls to the personal telephone
619-719-9640 number of Mr. Ewing without prior express written consent.
72. Mr. Ewing is entitled to an award of at least $500 in damages for each such
violation. 47 U.S.C. § 227(b)(3)(B).
73. Mr. Ewing is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227(b)(3).
74. Mr. Ewing also seeks a permanent injunction prohibiting JS HOLDINGS,
LLC, and its affiliates and agents from making non-emergency prerecorded
telemarketing calls to residential telephone numbers without prior express written
consent of the called party.

IX. THIRD CLAIM FOR RELIEF

(Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))

75. Plaintiff realleges and incorporate by reference each and every allegation set
forth in the preceding paragraphs.

76. The foregoing acts and omissions of JS Holdings, LLC and/or its affiliates or
agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(c), by making
telemarketing solicitations to residential and wireless telephone numbers listed on
the Federal Government’s National Do Not Call Registry. 47 C.F.R.

§64.1200(c)(2).

PLAINTIFF’S INITIAL COMPLAINT - 18

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

v—

 

Hase 3:19-cv-01031-DMS-AHG Document 1 Filed 06/03/19 PagelD.19 Page 19 of 2

77. Plaintiff is entitled to an award of at least $500 in damages for each such
violation. 47 U.S.C. § 227(c)(5)(B).
78. Plaintiff is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227(c)(5).
79. Plaintiff also seeks a permanent injunction prohibiting JS Holdings, LLC
and its affiliates and agents from making telemarketing solicitations to residential
and wireless telephone numbers listed on the Federal Government’s National Do
Not Call Registry.

X. EXHIBITS

80. Exhibit A is a true and accurate copy of an email to Plaintiff from
Defendant’s employee.

81. Exhibit B is a true and accurate copy of JS Holdings, LLC, a limited liability
company details on its fictitious business name.

82. Exhibit C is a true and accurate copy of the Defendant loan application.

83. Exhibit D is a true and accurate copy of LexisNexis excerpt from the Gomez
and Crunch case.

84. Exhibit E is a true and accurate copy of Civil Case No. 2:18-cv-02071,
James Everett Shelton v. Fast Advance Funding, LLC.

85. Exhibit F is a true and accurate copy of Plaintiff AT&T telephone log.

PLAINTIFF'S INITIAL COMPLAINT - 19

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

=~

|

 

 

86.

 

frase 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.20 Page 20 of 2

Exhibit G is a true and accurate copy of “Findings and Admonition to

Plaintiff’ by the Honorable Chief Judge Larry A. Burns dated 5/30/2019.

XI. PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for this Honorable Court to enter judgment against

all Defendant as follows:

A. Leave to amend this Complaint to conform to the evidence presented at trial;

B. A declaration that actions complained of herein by JS HOLDINGS, LLC
violate the TCPA;

C. For statutory damages in the amount of $5,000 per violation pursuant to
California Penal Code §637.2(a)(1) or, if greater, three times actual
damages as provided in California Penal Code §637.2(a)(2);

D. $500 plus threefold damages for intentional or willful violation of the Do-
Not-Call Registry for each and every call;

E. For a preliminary and permanent injunction to restrain further violations of
the CIPA, pursuant to California Penal Code §637.2(b);

F. For an injunction prohibiting all Defendant from ever contacting Plaintiff
ever again in any manner whatsoever, including spam texting,
robodialing, and spam emailing;

G. $1,500 for each violation of 16 CFR §610.4(b)(iii)(B) initiating a call to a

DNC registered number;

PLAINTIFF’S INITIAL COMPLAINT - 20

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Nase 3:19-cv-01031-DMS-AHG Document1 Filed 06/03/19 PagelD.21 Page 21 of 2

 

=

H. $1,500 for each violation of 47 CFR §64.1601(3) caller ID spoofing;

I. $1,500 for each violation of 47 CFR §64.1200(d)(1) failure to provide copy
of written do not call policy;

J. $1,500 for each violation of 47 CFR §64.1200(b)(1) failure to state name of
business at beginning of call;

K. $1,500 for each violation of 47 USC §227(b)(1)(A)(iii) willful or knowing
call to cellular phone;

L. $1,500 for each violation of 47 USC §227(b)(1) for using an ATDS;

M. $1,500 for each violation of 47 USC §227(c) and (d) for calling a phone
number on the DNC registry; and

N. For any other relief that the Court deems just and proper.

XII. DEMAND FOR JURY
Plaintiff demands a trial by jury for all issues so triable.

Dated: June 3, 2019

 

 

PLAINTIFF’S INITIAL COMPLAINT -21

 

 

 
